El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de los autos recurri-dos. Considerando: que entablada demanda ejecutiva ante la Corte de Distrito de Mayagíiez por la Caja de Economías y Préstamos de San Germán contra Don Juan Ayguabibas, en cobro de pesos, y pronunciada sentencia de remate, dicha Corte ha debido llevar á efecto lo juzgado en la forma que determinan las leyes, sin detener el curso del procedimiento de apremio á no ser por alguno de los medios que establece el derecho.
Considerando: que lejos de ser impedimento legal para la ejecución de la sentencia de remate de que se deja hecho mérito, el hecho de haberse inscrito en el Registro de la Propiedad de San Germán la adjudicad6n hecha en pago de otro crédito á Sabater & Ca. por la Corte Provisional de los Estados Unidos, de la finca embargada á Don Juan Ayguabibas, en el presente juicio, inscripción de fecha posterior á la anotación preventiva de tal embargo en aquel Registro, la Ley Hipotecaria en su artículo 71 ordena de modo expreso y terminante lo que en semejante caso debe hacerse, y á ese artículo dió cumplimiento la Corte de Maya-giiez al disponer por providencia de 17 de Mayo de 1901 se notificara el estado del juicio á Sabater y Ca., por si en el término de diez días querían librar los bienes pagando la cantidad consignada en la anotación preventiva del embargo *522por principal y costas, notificación que tuvo lugar en 15 de Junio siguiente.
Considerando: que con la doctrina establecida, que es la misma consignada en sentencias de esta Corte Suprema en 20 de Septiembre de 1901 y 15 de Diciembre de 1902, recaídas en pleitos procedentes también del Tribunal de Mayagüez, no se desconoce la autoridad que tienen las resoluciones de la Corte Provisional de los Estados Unidos, sino que por el contrario se reconoce la adjudicación que hizo á Sabater y Ca. de la finca embargada en el presente juicio; pero como á esa adjudicación afecta la anotación preventiva del embargo practicado á instancias de la Caja de Economías y Préstamos de San Germán, es claro que Sabater y Ca., mientras no se cancele dicha anotación en forma debida, deben sufrir los efectos de la misma, entre éstos los del artículo 71 ya citado de la Ley Hipotecaria.
Fallamos: que debemos revocar y revocamos los autos recurridos de 15 de Julio y 31 de Agosto de 1901; y el Tribunal de Distrito de Mayagüez continúe la subasta de la finca embargada, con arreglo á la ley, sin perjuicio de los derechos de que se crean asistidos Sabater y Ca.; lo que con devolución de los autos se comunique á dicho Tribunal, á los efectos oportunos.
Jueces concurrentes, Sres. Presidente Quiñones y Asocia-dos Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.